Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 1of17

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Vere Joseph

 

 

 

Write the full name of each plaintiff. CV.
(Include case number if one has been
assigned)
-against-

Do you want a jury trial?
NYC Department of Probation CYes No

 

33 Beaver Street, Rm 2124

 

New York, NY 10004

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section |.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

Rev. 3/24/17

 
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 2 of 17

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Vere Joseph

 

First Name Middle Initial Last Name

1133 Boston Road, Apt A4

 

 

 

 

Street Address

Bronx NY 10456
County, City State Zip Code
917-841-9852 jvere64@yahoo.com

Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: NYC Department of Probation

 

Name
33 Beaver Street, Rm 2124
Address where defendant may be served

 

 

New York NY 10004

County, City State Zip Code
Defendant 2:

Name

 

Address where defendant may be served

 

County, City State Zip Code

Page 2
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 3 of17

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

Il. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
NYC Department of Probation

 

 

 

Name

| 2.10 Socalemon Sivee+ 10% Elovc
Address
Brooklyn NY 11201
County, City State Zip Code

Il. CAUSE OF ACTION

A. Federal Claims
This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

x] Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national

origin
The defendant discriminated against me because of my (check only those that
apply and explain):

O race:

 

color:

 

religion:

 

 

O

O

x] sex: testified for a coworker who was haras¢g
O

national origin:

 

Page 3
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 4 of17

L] 420U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

L1 Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

L! Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

L] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

LC) Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

CL} New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

LI New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

L] Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 5of17

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

C1 did not hire me
terminated my employment

[x]

LI did not promote me

LJ) did not accommodate my disability
O

provided me with terms and conditions of employment different from those of
similar employees

x]

retaliated against me

[x]

harassed me or created a hostile work environment

x] other (specify): | resigned from the department and then they turned it into

 

a termination and tried to use a day | was off from work.

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

Please see attachment

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 6 of 17

Facts

Kory Blackwell was an ex NFL player who has friends and family in Human Resources. Throughout
each staff office there's pictures. on the walls or desk of this individual. Prior to the sexual
harassment complaint against Kory Blackwell, Officer Jimenez had been going through conflict with
Kory Blackwell and had requested to be transferred to the morning shift and was denied however
after filing a sexual harassment complaint against Kory Blackwell, Officer Jimenez was than granted
her request to the am shift with hope of keeping her satisfied and quiet.

August 2019, | testified as a witness in the sexual harassment case made by a coworker (Officer
Jimenez) of mine against the supervisor (Kory Blackwell). The following month, September 2019 an
internal EEO investigation began against the supervisor (Kory Blackwell). Five witnesses came forth
including myself: Andy Gayle, Lee Ann Freeman, Jason Mulero, Tracy Pride, Shekinah Ashe and
Christina Serrano (who left the agency). During that time frame the supervisor made threatening
statements to a coworker of mine (Andy Gayle) stating that when he find out who is talking against
him their job is gone. My cases was being audited more frequently than my other coworkers.

In October 2019, the supervisor made a threat with a firearm against me. Upon making gun threats
| reported it to Human Resources and no investigation occurred. | eventually made a police report
at the 42 pct. Then at 1 Police Plaza in which | was told that someone will be contacting Probation,
however there was no such occurrences. | also called the Department of Corruption and made a
complaint and no investigation was done. Which leaves me to believe someone in upper
management has been altering my complaints from in house to protect the supervisor, Kory
Blackwell. Following this | was switched to the other supervisor in the Intel Unity- Supervisor John
Catalano. | didn’t have any issues with Supervisor Catalano, nor did he have any complaints about
me.

December 2019, I decided to resign from the agency due to safety concerns and a hostile work
environment. On December 5", 2019, | was off from work because | had a doctor’s appointment.
Upon coming into the office on December 6", 2019 | checked my email and | received an email on
December 5‘, 2019 from Ms. Suzette Mapp telling me to report to HR on Monday, December 9%",
2019 at 9:30am. On December 6", 2019, | submitted my resignation packet. Soon after | got an
email to report to HR before 3pm. | went to return my equipment with the armor’s unit and
Supervisor Naissant signed off on my paper work stating that | resigned. Ms. Suzette Mapp came in
and scratched off resignation on my paperwork and put terminated. The same time Ms. Vera
Thompson (Trainer/Union Delegate) was in the room and witnessed Ms. Mapp behavior. | asked her
how | could be terminated, if | resigned. She replied that since 12-5-19 | was terminated. How so, if |
wasn’t at work on 12-5-19 can you terminate an employee. Which she didn’t even know | had the
day off until she had another employee in HR check. So, | took the letter she typed of saying | was
terminated on 12-5-19 and. left the premises. It should be noted Ms. Suzette Mapp was in the
newspaper for abuse of power prior years before. | submitted a copy of the article as well.
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 7 of 17

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

x] Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? 12/3/19 & 12/23/19
Ll No
Have you received a Notice of Right to Sue from the EEOC?
x] Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? 4/28/2021

 

When did you receive the Notice? 4/28/2021

 

LI No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
L] direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

kK O O ODO &

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

Lost of wages, emotional distress damages, and defamation of character

 

($150,000)
| want to be re-hired and able to resign correctly as well as provided with a letter of
Tecommendation.

 

 

Page 6
Case 12 OBERE DOU Bap AA 21 Page 8 of 17

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form Is affected by the Privacy Act of 1974, See enclosed Privacy Act [| FEPA
Statement and other information before completing this form. [x]
EEOC

520-2020-01556

 

 

and EEOC

 

State or local Agency, if any

 

Name {indicate Mr., Ms., Mrs.) . Home Phone (incl. Area Code) Date of Birth

Mr. Vere Joseph (917) 841-9852 1978

 

 

 

Street Address City, State and ZIP Cade
1133 Boston Road, Apt. A4, Bronx, NY 10456

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No. (include Area Code}
NYC DEPARTMENT OF PROBATION 201 - 500 (718) 510-3840
Street Address City, State and ZIP Code

 

33 Beaver Street, 23rd Floor, New York, NY 10004

 

 

Name No, Employees,

 

 

 

 

 

 

 

ee City, State and ZIP Code D ATE RECEIVED

 

 

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
[| RACE [| COLOR SEX [ ] RELIGION [] NATIONAL ORIGIN 10-21-2018 12/6/2019
RETALIATION [ ] AGE DISABILITY [_] GENETIC INFORMATION
[J OTHER (Specity) | [ ] CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
| have been employed with Respondent as an Intel Probation Officer since September of 2018. On
December 6, 2019, | resigned from my position via an email. Shortly after | sent an email asking for
me to report to Human Resources by the Suzette E. Mapp, Assistant Commissioner. While at Human
Resources, | was informed that | was terminated effective December 5, 2019, and rejected my
resignation. | could not have been terminated on December 5, 2019, because | was off that day.

Based on the above, | believe my rights have been violated under Title VII of the Civil Rights Act of
1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencles if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with thelr

 

 

 

procedures. | swear or affirm that | have read the above charge and that itis true to
! declare under penalty of perjury that the above is true and correct. the best of my knowledge, Information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Dec 23, 2019 eal b>. (ow . {month, day, year)

Date Charging Party Signature

 

 

 
Case 1:21-cv-05999-UA Document1 Filed 07/62/21 Page 9 of17

CP Enclosure with EEOC Form 5 (11/09)

PRivACy AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 121 17, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION... Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 10 of 17

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Vere Joseph From: New York District Office

1133 Boston Road, Apt. A4 33 Whitehall Street

Bronx, NY 10456 5th Floor

New York, NY 10004
[ On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Debra L. Richards,

§20-2020-01556 Investigator (929) 506-5307

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BUUOGO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behaif of the Commission

; Digitally signed by Debra L. Richard
Debra L. Richards Bios ‘oan Eup ° For 04/28/2021

 

Enclosures(s) Judy A. Keenan, (Date issued)
District Director

ce: David H. Yin
Assistant General Counsel
NYC DEPARTMENT OF PROBATION
33 Beaver Street
Rm 2124
New York, NY 10004
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 11 of 17

Enclosures(s)

cc:
EEOC Form 5 (11/09)

Case ee CEO , rn) Gud Page 12 of 17

 

 

CHARGE OF DISCRIMINATION

This form is affected by the -*rivacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

 

 

 

New York State Division Of Human Rights
State or focal Agency, if any

 

 

 

 

 

Name (indicate Mr., Ms., Mrs.) eo Home Phone (incl. Area Code)
Mr. Vere Joseph | : Te, (917) 841-9852
Street Address oe City, State and ZIP Code

‘1133 Boston Road; Apt. A4, Bronx, NY 10456

 

 

  

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency Th
Discriminated Against Me or Other... (if more than two, list under PARTICULARS below.)

 

 

 

 

 

    

 

 

 

 

 

 

 

Name No. Employees, Membars Phone Ne. hale A Poa
‘NYC DEPARTMENT OF PROBATION re . 201 - 500
"Street Address City, State and ZIP Code - a
33 Beaver Street, 23rd Floor, New York, NY 10004 , ey fe aa . 2
Name No. Employes, pile | Qe '
ry wan
Street Address City, State and ZIP Code DATE REG EIVE

 

 

 

 

 

DISCRIMINATION BASED ON (Chéck appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLAGE
Earliest _ Latest t

[ ] RACE [ ] COLOR [| SEX — [| RELIGION [| NATIONAL ORIGIN 10-21-2018 4 0-21-2018

Tye

RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION “iy
[| OTHER (Specify) [| CONTINUING ACTION

 

 

_ Officers who is being 2udited. | believe the Respondent is trying to set me up to be terminated.

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet{s)):
| have been employed with Respondent as an Intel Probation Officer since September of 2018: dt have

‘always performed my }9b in a satisfactory manner. | allege that | am being subjected to a hostile: ;;*
working environment lL:ecause I was a witness and gave testimony in a sexual harassment
investigation.

   

Since giving testimony, | have been threatened by a supervisor in where he stated, "you are a big:
mother fucking ass nigga" and "I will need ten guns for your ass."

On October 20, 2019, | was re-assigned to a new Supervisory Probation Officer (SPO) John Catalano,
. but was not given any reason as to why | was re-assigned. Dy pe Re

Currently my cases are being audited/scrutinized and | am the only one out of 6 other probation: :

 

 

 

 

a

 

 

 

 

t want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements:
will advise the agencies If ! change my address or phone number and | will nas
cooperate fully with them In the processing oy charge In accordance with their oe
procedures. | swear or affirm that | have read the above charge and that it is true to
declare under penalty of perjury that the/above is true and correct. the best of my knowledge, information and belief. == >; j
; SIGNATURE OF COMPLAINANT
[ AN, Jin. SUBSCRIBED AND SWORN TO BEFORE METHISDATE i. ,
Dec 03, 2019 & (month, day, year) 2
Date , Charging Party Signature ‘
i iy

 

 
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 13 of 17

EEOC Form § (11/09)

 

 

CHARGE 9F DISCRIMINATION

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and ather information before completing this form.

a
.

Charge Presented To: Aaererfes) Chaat No:

  

620-2020%01 204

 

 

i New York State Division OF Human Rights

= State or iocal Agency, if any

 

 

 

Based on the above, | believe my rights have been violated under Title VII of the Civil eons Act of

1964, as amended.

‘aga Ts

  

 

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, Ifany. |
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY — When necessary for State and Local Agency Roquiomeris
ves Fe =
od i pee

’

    

 

 

 

above is true and correct.

fe ose

Gharging Party Signature

| declare under penalty of perjury that t

Dec 03, 2019
Date n

 

| swear or affinn that | have read the above charge and that it Is true to
the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 
'. discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statu

Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 14 of 17

CP Enclosure with EEOC Form 5 (11/09) - —_

PRIVACY AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request ae
personal data and its uses are: 3

 

  
   
  
   
  
 

1. FoRMNUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-6(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000f

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-".:

"to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. ROUTINE UsEs. This form is used to provide facts that may establish the existence of mat
covered by the EEOC. statutes (and as applicable, other federal, state or local laws). Information :
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to’
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented, to 38:
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out =.”
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization —_
against which the charge is made. 7

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be he
reduced to writing and should identify the charging and responding parties and the actions or .
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint:
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penatty of perjury); Speroee
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by .. ;
amendment. It is not mandatary that this form be used to make a charge.

 

Novice OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files diaties?
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may.also be |
first handled by a FEPA under worksharing agreements. You will be told which agency will handle :.
your charge. When the FEPA is the first to handle the charge, it will notify you ofits final... He
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's ne
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings. ..
_ Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge. a:
NoTIcE OF NON-RETALIATION REQUIREMENTS 7

Please notify EEOC or the state or local agency where you filed your charge if retaliation is:
taken against you or others who oppose discrimination or cooperate in any investigation or. . %
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA, =
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an empfoyer to ‘ a
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership: «.
applicants, because they have opposed any practice made unlawful by the statutes, or because. ao
they have made a charge, testified, assisted, or participated in any manner in an nea, "
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section «
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for —
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, fonts

under the Act.

 

 

 
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 15 of 17

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Vere Joseph From: New York District Office
1133 Boston Road, Apt. A4 33 Whitehall Street
Bronx, NY 10456 5th Floor

New York, NY 10004

 

[ On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Debra L. Richards,
§20-2020-01204 Investigator (929) 506-5307

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

UO BOUOOd

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

Debra L. Richards Sane oe eae For 04/28/2021
Enclosures(s) Judy A. Keenan, (Date Issued)

District Director
ce Zenia Melendez
Director of Human Resources
NYC DEPARTMENT OF PROBATION
33 Beaver Street
23rd Floor
New York, NY 10004
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 16 of 17

Enclosures(s)

cc:
Case 1:21-cv-05999-UA Document1 Filed 07/12/21 Page 17 of 17

VII. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

6/15/2021 \ore aro

 

 

 

 

 

 

 

Dated “Plaintiff's Sighature

Vere Joseph

First Name Middle Initial Last Name
1133 Boston Road, Apt A4

Street Address

Bronx New York 10456
County, City State Zip Code
917-841-9852 jvere64@yahoo.com
Telephone Number Email Address (if available)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

Ki Yes CI No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
